Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/498,436 filed on 8/13/21. Claims 1 - 14 has been examined.
Claim Objections
3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
4.	Claim 3 should be renumbered as 2 and so forth for the following claims.
5.	Furthermore, claim 3 should be depended on claim 1 since there is no claim 2. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,108,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the reasons below.
Instant Application
Pat # 11,108,755
A method of operating a second network access node in a wireless telecommunication system comprising a terminal device, a first network access node and the second network access node, wherein the method comprises: 

configuring the second network access node to act as a second network access node for a dual connectivity mode of operation for the terminal device in which the first network access node acts as a first network access node, wherein the first network access node is associated with a first network access node security key and the second network access node is associated with a second network access node security key, wherein the second network access node security key is derived from the first network access node security key; 

establishing, while the second network access node is acting as second network access node for the dual connectivity mode of operation for the terminal device, that the second network access node should switch to acting as a new first network access node; 

deriving a new first network access node security key to be used by the second network access node when it is switched to acting as the new first network access node-for the terminal device; and 

configuring the second network access node to act the new first network access node for the terminal device using the new first network access node security key, wherein the new first network access node security key is derived by the second network access node by combining the information received from the first network access node with a predetermined number.
A method of operating a second network access node in a wireless telecommunication system comprising a terminal device, a first network access node and the second network access node, wherein the method comprises: 

configuring the second network access node to act as a secondary network access node for a dual connectivity mode of operation for the terminal device in which the first network access node acts as a master network access node, wherein the first network access node is associated with a master network access node security key and the second network access node is associated with a secondary network access node security key, wherein the secondary network access node security key is derived from the master network access node security key and is established by the second network access node from information received from the first network access node; 

establishing, while the second network access node is acting as secondary network access node for the dual connectivity mode of operation for the terminal device, that the second network access node should switch to acting as a master network access node; 

deriving a new master network access node security key to be used by the second network access node when it is switched to acting as a master network access node for the terminal device; and 

configuring the second network access node to act a master network access node for the terminal device using the new master network access node security key, wherein the new master network access node security key is derived by the second network access node by combining the information received from the first network access node with a predetermined number.


Even though it does not disclose established by the second network access node from information received from the first network access node; it would have been obvious to one of the ordinary skilled in the art that it can be received from the first network node since the information is derived from the first access node.

Regarding claim 3, claim is rejected with claim 2 of Pat # 11,108,755.
Instant Application
Pat # 11,108,755
The method of claim 2, wherein the new first network access node security key is derived from the second network access node security key using a key derivation process used in the wireless telecommunications system for generating a target network access node security key from a source network access node security key in a handover procedure.
The method of claim 1, wherein the new master network access node security key is derived from the secondary network access node security key using a key derivation process used in the wireless telecommunications system for generating a target network access node security key from a source network access node security key in a handover procedure.


Regarding claim 4, claim is rejected with claim 3 of Pat # 11,108,755.
Instant Application
Pat # 11,108,755
The method of claim 1, wherein predetermined number is a fixed number or a number derived from a counter.
The method of claim 1, wherein predetermined number is a fixed number or a number derived from a counter.


Regarding claim 5, claim is rejected with claim 4 of Pat # 11,108,755.
Instant Application
Pat # 11,108,755
The method of claim 1, wherein the new first network access node security key is the same as the second network access node security key.
The method of claim 1, wherein the new master network access node security key is the same as the secondary network access node security key.


Regarding claim 6, claim is rejected with claim 5 of Pat # 11,108,755.
Instant Application 
Pat # 11,108,755
The method of claim 1, further comprising the second network access node conveying to the terminal device an indication of the new first network access node security key.
The method of claim 1, further comprising the second network access node conveying to the terminal device an indication of the new master network access node security key.


Regarding claim 7, claim is rejected with claim 6 of Pat # 11,108,755.
Instant Application 
Pat # 11,108,755
The method of claim 1, further comprising the second network access node conveying to a core network part of the wireless telecommunications system an indication of the new first network access node security key.
The method of claim 1, further comprising the second network access node conveying to a core network part of the wireless telecommunications system an indication of the new master network access node security key.


Regarding claim 8, claim is rejected with claim 7 of Pat # 11,108,755.
Instant Application 
Pat # 11,108,755
The method of claim 1, wherein the new master network access node security key is derived by running an authentication and key agreement, AKA, procedure to refresh security keys associated with the terminal device in the wireless telecommunications system.
The method of claim 1, wherein the new first network access node security key is derived by running an authentication and key agreement, AKA, procedure to refresh security keys associated with the terminal device in the wireless telecommunications system.


Regarding claim 9, claim is rejected with claim 8 of Pat # 11,108,755.

Instant Application 
Pat # 11,108,755
The method of claim 8, wherein the wireless network supports a hierarchical arrangement of security keys, whereby a security key at one level in the hierarchy is used to derive a security key at the next level down in the hierarchy, and wherein the new first network access node security key is at a first level in the hierarchy and the authentication and key agreement, AKA, procedure is a reduced authentication and key agreement, AKA, procedure for refreshing keys in a level in the hierarchy that is one level above the first level, but not at a higher levels in the hierarchy.
The method of claim 7, wherein the wireless network supports a hierarchical arrangement of security keys, whereby a security key at one level in the hierarchy is used to derive a security key at the next level down in the hierarchy, and wherein the new master network access node security key is at a first level in the hierarchy and the authentication and key agreement, AKA, procedure is a reduced authentication and key agreement, AKA, procedure for refreshing keys in a level in the hierarchy that is one level above the first level, but not at a higher levels in the hierarchy.


Regarding claim 10, claim is rejected with claim 9 of Pat # 11,108,755.
Instant Application 
Pat # 11,108,755
The method of claim 1, wherein the new first network access node security key is derived by the second network access node using information received from the first network access node.
The method of claim 1, wherein the new master network access node security key is derived by the second network access node using information received from the first network access node.



Regarding claim 11, claim is rejected with claim 10 of Pat # 11,108,755.
Instant Application 
Pat # 11,108,755
The method of claim 1, wherein the second network access node is not configured for use with a second cell group bearer when it is configured to act as a second network access node.
The method of claim 1, wherein the second network access node is not configured for use with a secondary cell group bearer when it is configured to act as a secondary network access node.


Regarding claim 12, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 13, the method substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 14, the terminal substantially has same limitations as claim 1, thus the same rejection is applicable. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632